DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 16-19, and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. (U.S. 2020/0383055) (hereinafter “Cai”).  Cai teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “an apparatus for wireless communications, comprising: 2a processor, 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus to: 6transmit, from a first user equipment (UE) to a second UE, a sidelink 7discovery message preamble corresponding to a sidelink discovery message” is anticipated by a user equipment 10 (second UE) of Figure 1 that receives a first message from a relay user equipment 20 (first UE), where the first message comprises a sidelink discovery message (sidelink discovery message preamble) as shown in step S201 of Figure 2 and spoken of on page 4, paragraphs [0063]-[0065]; where the signal processing apparatus 80 of Figure 8 includes a processor 82 coupled to a memory 81 storing program instructions as spoken of on page 9, paragraphs [0134]-[0135].
“Identify resources for transmission of the sidelink discovery message 9based at least in part on the sidelink discovery message preamble” is anticipated by the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 to send a second message, where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Lastly, “transmit the sidelink discovery message to the second UE or receiving 11the sidelink discovery message from the second UE using the identified resources for 12transmission of the sidelink discovery message” is anticipated by the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074].
Regarding claim 2, “transmit, from the first UE to the second UE, a sidelink control information 4message based at least in part on the sidelink discovery message preamble, wherein the 5sidelink control information message indicates the resources for transmission of the sidelink 6discovery message” is anticipated by the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message in response to receiving the first message (sidelink discovery message preamble) as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074]; and where the second message comprises a sidelink message and a sidelink control information (SCI) corresponding to the sidelink message as spoken of on page 4, paragraph [0069].
Regarding claim 3, “receive, at the first UE and from the second UE, a sidelink control information 4message based at least in part on the sidelink discovery message preamble, wherein the 5sidelink control information message indicates the resources for transmission of the sidelink 6discovery message” is anticipated by the user equipment 10 that determines the first resource used by the relay user equipment 20 to send the second message based on a third message sent by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 4, “identify the resources for transmission of the sidelink discovery message based at least in part on a configuration” is anticipated by the user equipment 10 that further determines the first resource used by the relay user equipment 20 to send the second message based on first synchronization information (configuration) as spoken of on page 4, paragraph [0068].
Regarding claim 5, “receive an indication from a base station that indicates the resources for 4transmission of the sidelink discovery message” is anticipated by a base station that schedules a resource (indication) used by the relay user equipment 20 for sending a sidelink communication message as spoken of on page 5, paragraph [0082].
Regarding claim 6, “identify a fixed timing relationship between the sidelink discovery message 4preamble and a sidelink control information message, wherein the sidelink control 5information message indicates the resources for transmission of the sidelink discovery 6message” is anticipated by the user equipment 10 that determines one or more offsets (fixed timing relationship) between the sub-band used for the first message (sidelink discovery message preamble) and the sub-band used for the second message (sidelink control information message) as spoken of on page 6, paragraph [0088].
Regarding claim 7, “determine, by the first UE, the resources for transmission of the sidelink 4discovery message based at least in part on a mapping between the sidelink discovery 5message preamble and the resources for transmission of the sidelink discovery message” is anticipated by the user equipment 10 that determines the sub-band used by the relay user equipment 20 to send the second message based on the sub-band used for the first message and a mapping relationship as spoken of on page 6, paragraph [0090].
Regarding claim 8, “wherein the mapping comprises a hashing 2rule” is anticipated by the user equipment 10 that determines the sub-band used by the relay user equipment 20 to send the second message based on the sub-band used for the first message and a mapping relationship as spoken of on page 6, paragraph [0090]; where a particular sub-band index is used for a first message followed by a corresponding sub-band index (hashing rule) for the second message as spoken of on page 6, paragraph [0091]. 
Regarding claim 9, “wherein the sidelink discovery message 2indicates a source of timing synchronization between the first UE and the second UE, 3whether the first UE or the second UE is within a cell coverage, a sidelink synchronization 4signal identifier corresponding to the first UE, a transmit power control indication, a buffer 5status report indication, a power headroom report indication, or a combination thereof” is anticipated by the second message that includes a synchronization signal and/or an MIB-SL (sidelink synchronization signal identifier) as spoken of on page 4, paragraph [0070] as well as page 7, paragraph [0109].
Regarding claim 10, “wherein the sidelink discovery message 2preamble indicates to the second UE whether the resources for transmission of the sidelink 3discovery message are used for transmitting the sidelink discovery message by the first UE or 4receiving the sidelink discovery message at the first UE” is anticipated by the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 (first UE) to send a second message (transmission of sidelink discovery message), where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Regarding claim 16, “receive a sidelink control information message from the second UE” is anticipated by the user equipment 10 that determines the first resource used by the relay user equipment 20 to send the second message based on a third message sent by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 17, “wherein the received sidelink control 2information message indicates that the second UE detected the sidelink discovery message 3preamble” is anticipated by the third message sent by the user equipment 10 that includes sidelink control information corresponding to (indicates detection) the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 18, “wherein the received sidelink control 2information message indicates an association with the sidelink discovery message preamble” is anticipated by the third message sent by the user equipment 10 that includes sidelink control information corresponding to (association with) the sidelink message as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 19, “wherein the received sidelink control 2information message is scrambled by an identifier indicated in the sidelink discovery message 3 preamble” is anticipated by the first message that comprises indication information (identifier) that further includes a scrambling code sequence used by a synchronization signal as spoken of on page 7, paragraph [0109].
Regarding claim 25, “an apparatus for wireless communications, comprising: 2a processor, 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus to: 6identify, at a first user equipment (UE), a set of resources from a 7configured set of resources for transmitting a sidelink discovery message to a second 8UE; and transmit the sidelink discovery message to the second UE using the identified set of resources” is anticipated by the user equipment 10 (first UE) that determines the first resource used by the relay user equipment 20 (second UE) to send the second message based on a third message sent (transmitted) by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message (sidelink discovery message) as spoken of on page 2, paragraphs [0026] and [0029]; where the signal processing apparatus 80 of Figure 8 includes a processor 82 coupled to a memory 81 storing program instructions as spoken of on page 9, paragraphs [0134]-[0135].
Regarding claim 26, “transmit, from the first user equipment (UE) to the second UE, a sidelink 4control information message corresponding to the sidelink discovery message” is anticipated by the third message sent (transmitted) by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message (sidelink discovery message) as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 27, “wherein the sidelink control information 2message indicates to the second UE whether the resources for transmission of the sidelink 3discovery message are used for transmitting the sidelink discovery message by the first UE or 4receiving the sidelink discovery message at the first UE” is anticipated by the user equipment 10 (first UE) that determines the first resource used by the relay user equipment 20 (second UE) to send the second message (receive sidelink discovery message at first UE) based on a third message sent (transmitted) by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message (sidelink discovery message) as spoken of on page 2, paragraphs [0026] and [0029].
Regarding claim 28, “a method for wireless communications, comprising: 2transmitting, from a first user equipment (UE) to a second UE, a sidelink 3discovery message preamble corresponding to a sidelink discovery message” is anticipated by a user equipment 10 (second UE) of Figure 1 that receives a first message from a relay user equipment 20 (first UE), where the first message comprises a sidelink discovery message (sidelink discovery message preamble) as shown in step S201 of Figure 2 and spoken of on page 4, paragraphs [0063]-[0065].
“Identifying resources for transmission of the sidelink discovery message based 5at least in part on the sidelink discovery message preamble” is anticipated by the user equipment 10 that determines, based on the received first message, a first resource used by the relay user equipment 20 to send a second message, where the second message comprises a sidelink message (sidelink discovery message) and a sidelink control information corresponding to the sidelink message as shown in step S202 of Figure 2 and spoken of on page 4, paragraphs [0067]-[0068].
Lastly, “transmitting the sidelink discovery message to the second UE or receiving the 7sidelink discovery message from the second UE using the identified resources for 8transmission of the sidelink discovery message” is anticipated by the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074].
Regarding claim 29, “transmitting, from the first UE to the second UE, a sidelink control information 4message based at least in part on the sidelink discovery message preamble, wherein the 5sidelink control information message indicates the resources for transmission of the sidelink 6discovery message” is anticipated by the user equipment 10 that processes the second message by using the first resource, where the processing includes at least one of detection and receiving of the second message in response to receiving the first message (sidelink discovery message preamble) as shown in step S203 of Figure 2 and spoken of on page 5, paragraphs [0072]-[0074]; and where the second message comprises a sidelink message and a sidelink control information (SCI) corresponding to the sidelink message as spoken of on page 4, paragraph [0069].
Regarding claim 30, “a method for wireless communications, comprising: 2identifying, at a first user equipment (UE), a set of resources from a 3configured set of resources for transmitting a sidelink discovery message to a second UE; and 4transmitting the sidelink discovery message to the second UE using the 5identified set of resources” is anticipated by the user equipment 10 (first UE) that determines the first resource used by the relay user equipment 20 (second UE) to send the second message based on a third message sent (transmitted) by the user equipment 10 to the relay user equipment 20, where the third message includes sidelink control information corresponding to the sidelink message (sidelink discovery message) as spoken of on page 2, paragraphs [0026] and [0029].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Zhang et al. (U.S. 2021/0258764) (hereinafter “Zhang”).
Regarding claim 11, Cai teaches claim 1 as described above.  Cai does not explicitly teach “transmit the sidelink discovery message to the second UE based at least in part on an amount of pending data at the first UE”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH (to a second UE) while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (amount of pending data) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claims 12 and 13, Cai does not explicitly teach “receive an acknowledgement message from the second UE indicating that the 4second UE detected the sidelink discovery message preamble, decoded a sidelink control 5information message, or both” or “wherein the acknowledgement message is received over a sidelink feedback control channel”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where in response to receiving an ACK (acknowledgement message) transmitted by a receiving UE (second UE) in response to receiving a first part of a discovery message (detection of sidelink discovery message preamble), the transmitting UE transmits SCI on the PSCCH (sidelink feedback channel) that schedules transmission of a data message on the PSSCH that contains a second part of the discovery message as spoken of on pages 4-5, paragraph [0056].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the acknowledgement messaging taught in Zhang to the discovery message transmission method of Cai in order to improve the reliability of the discovery message transmission by utilizing acknowledgement messaging to indicate successful reception of data transmissions as spoken of on pages 4-5, paragraph [0056] of Zhang.
Regarding claim 14, Cai teaches claim 1 as described above.  Cai does not explicitly teach “receive the sidelink discovery message from the second UE based at least in 4part on an absence of pending data at the first UE”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (pending data absent at first UE, but present at second UE) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 15, Cai does not explicitly teach “wherein the received sidelink discovery 2message indicates that the second UE detected the sidelink discovery message preamble, 3decoded a sidelink control information message, or both. 
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where in response to receiving an ACK (acknowledgement message) transmitted by a receiving UE (second UE) in response to receiving a first part of a discovery message (detection of sidelink discovery message preamble), the transmitting UE transmits SCI on the PSCCH (sidelink feedback channel) that schedules transmission of a data message on the PSSCH that contains a second part of the discovery message as spoken of on pages 4-5, paragraph [0056].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the acknowledgement messaging taught in Zhang to the discovery message transmission method of Cai in order to improve the reliability of the discovery message transmission by utilizing acknowledgement messaging to indicate successful reception of data transmissions as spoken of on pages 4-5, paragraph [0056] of Zhang.
Regarding claims 20 and 21, Cai teaches claim 16 as described above.  Cai does not explicitly teach “wherein the received sidelink control 2information message schedules resources for the first UE to transmit the sidelink discovery 3message to the second UE” or “wherein the received sidelink control 2information message schedules resources for the second UE to transmit the sidelink discovery 3message to the first UE”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a PSCCH (sidelink control information) message may contain both a discovery message (or part of a discovery message) and other information, such as PSSCH scheduling related control information (schedules resources) as spoken of on page 2, paragraph [0023].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 22, Cai teaches claim 1 as described above.  Cai does not explicitly teach “receive a sidelink scheduling request over a sidelink feedback channel, 4wherein the sidelink scheduling request indicates that the second UE has pending data to 5transmit”. 
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH (to a second UE) while the remainder of the sidelink control information (SCI) bits are used for scheduling a normal PSSCH transmission (sidelink scheduling request) if there is sidelink data to be transmitted (amount of pending data) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 23, Cai does not explicitly teach “wherein the sidelink feedback channel is 2associated with the identified resources for transmission of the sidelink discovery message or 3is dynamically indicated by a sidelink control information message”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where a discovery message (sidelink discovery message) is transmitted on a PSCCH (sidelink feedback channel) while the remainder of the sidelink control information (SCI) bits (sidelink control information message) are used for scheduling a normal PSSCH transmission if there is sidelink data to be transmitted (amount of pending data) as spoken of on page 4, paragraph [0045].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the scheduling of sidelink data utilizing discovery messaging as taught in Zhang to the discovery message transmission of Cai in order to improve the effective data rate of the communication system by fully utilizing the bit resources available in the SCI transmission as spoken of on page 4, paragraphs [0044]-[0045] of Zhang.
Regarding claim 24, Cai teaches claim 1 as described above.  Cai does not explicitly teach “wherein the sidelink discovery message 2preamble is transmitted using unicast, multicast, broadcast, or a combination thereof”.
However, Zhang teaches a method and system for device discovery using sidelink discovery messaging where discovery messaging may be transmitted in a broadcast, multicast, or unicast fashion as spoken of on page 2, paragraph [0020].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the broadcast/multicast/unicast transmission capability taught in Zhang to the discovery message transmission of Cai in order to provide a more adaptive system that supports multiple modes of discovery message transmission as spoken of on page 2, paragraph [0020] of Zhang.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467